Citation Nr: 1024480	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  06-07 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as exfoliative dermatitis and atopic eczema.

2.  Entitlement to service connection for a right hand 
disorder, claimed as median nerve disorder.

3.  Entitlement to a temporary total evaluation for the 
period from May to June 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to May 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of April 2004 and November 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office in Oakland, California (RO).

The Veteran's appeal was remanded by the Board in November 
2007.  At that time, the Board directed that a VA skin and 
neurology examinations should be conducted; these 
examinations were completed in August 2009.  

Accordingly, the Board finds, with respect to the issues of 
entitlement to service connection for exfoliative dermatitis, 
and entitlement to service connection for a right hand 
disorder, claimed as median nerve disorder, that there has 
been substantial compliance with the directives of the 
November 2007 Remand, such that an additional remand to 
comply with such directives is not required.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

The issue of entitlement to a temporary total evaluation is 
addressed in the Remand portion of the decision below, and is 
again remanded to the RO via the Appeals Management Center in 
Washington, D.C.

In the August 2009 VA examination report, the VA examiner 
indicated that the Veteran's right hand disorder, for which 
this decision grants service connection, had "impacted 
significantly on his gainful employability not to mention his 
daily activities of life."  To that end, the Veteran has 
asserted in multiple documents that asserted that his right 
hand disorder has caused interference with his ability to be 
employed.  

As such, the Board finds that the issue of entitlement to a 
total disability rating for compensation on the basis of 
individual unemployability is reasonably raised by the 
record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Therefore, that issue is referred to the RO for the 
appropriate development.


FINDINGS OF FACT

1.  Current diagnoses of atopic eczema, and ankylosis of the 
right dominant thumb, status post fusion and failed open 
reduction internal fixation, are of record.

2.  The service treatment records show that the Veteran 
sustained a fracture of his right thumb in April 1984, with 
multiple subsequent surgeries and followup treatment, and 
reported a three-year history of intermittent body rash in 
April 1985.

3.  A right hand disorder is related to service.

4.  Atopic eczema is related to service.


CONCLUSIONS OF LAW

1.  A right hand disorder was incurred in active service.  
38 U.S.C.A. §§ 1131, 5013(a), 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009).

2.  A skin disorder was incurred in active service.  
38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, all the evidence in the Veteran's claims file 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the Veteran or on 
his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that the entire record must 
be reviewed, but each piece of evidence does not have to be 
discussed).  

The analysis in this decision focuses on the most salient and 
relevant evidence, and on what the evidence shows or fails to 
show with respect to the appeal.  The Veteran must not assume 
that pieces of evidence, not explicitly discussed herein, 
have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 
122 (2000) (noting that the law requires only that reasons 
for rejecting evidence favorable to the claimant be 
addressed).  

In this case, the Veteran claims that a 1984 inservice right 
hand injury resulted in anklyosis of the right thumb joint 
and residual arthritis and neurologic abnormalities; he has 
undergone multiple surgical procedures which have failed to 
resolve his symptoms.  

He also asserts that his current skin disorder, alternatively 
diagnosed as exfoliative dermatitis, atopic eczema, and other 
skin disorders, began in 1982 during exposure as an episode 
of acute dermatitis resulting from environmental allergens, 
and has intermittently recurred in some form since that time.

Service Connection Claims

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  
The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

Right Hand Disorder

The service treatment records show that in early April 1984, 
the Veteran fell through the flooring of an old trailer and 
landed on his hand, sustaining a Bennett's fracture of the 
right thumb.  Surgical treatment included "pinning" and 
casting of the right hand.  

Later in April 1984, an emergency care record showed that 
despite pinning for a Bennett's fracture of the right hand, 
the Veteran's cast had come loose and there was pain at the 
surgical site.  The plan was for a new thumb spica cast with 
a small window.  A later April 1984 right hand x-ray was 
taken; it showed 2 metallic fixation pins through the 
proximal first metacarpal, and a Bennett's fracture which was 
minimally displaced at the base of the first metacarpal.  No 
definite signs of healing were noted.  

A June 1984 service treatment record showed that his right 
hand had become moderately painful after reinjuring the area 
during drill.  Importantly, the physician noted that x-rays 
showed no change from the original presurgical x-rays; based 
on that finding, the fracture was likely through the joint, 
and that his arthritic problems would probably be chronic.  

Service treatment records dated from September 1984 to 
January 1985 recorded the Veteran's complaints of pain and 
swelling in the right hand, numbness and stiffness in his 
fingers, and reduced gripping ability.  Physical examinations 
showed numerous areas of his right hand affected by sensory 
deficits.  Progressive x-rays ultimately showed that the 
fracture had healed; however, the neurologic symptoms 
remained.  

The April 1985 Report of the Medical Board noted that after 
sustaining a Bennett's fracture of his right thumb in April 
1984, which was displaced and unstable, he was treated with 
closed reduction and percutaneous pinning, and later casting, 
without resolution of pain or neurogenic symptoms.  

Noting a primary diagnosis of posttraumatic arthritis, carpo-
metacarpal joint of the right dominant thumb, the Report also 
found that maximum benefits of nonsurgical treatment had been 
obtained, and yet the Veteran was still unable to lifting 
anything greater than 20 pounds with his right arm, to firmly 
hold a firearm with his right hand, or perform repetitive 
motions with his right thumb.  

Partially on that basis, the Medical Board opined that the 
Veteran would not be fit for full duty within a reasonable 
length of time, and because he might have permanent, partial 
disability, it referred his case to the Physical Evaluation 
Board.  Ultimately, he was given a medical discharge from 
service.

At the November 1993 VA hand, thumb and fingers examination, 
the Veteran reported sustaining a Bennett's fracture of the 
right thumb after a 1984 inservice fall, after which surgery 
was conducted.  The VA examiner diagnosed residuals of a 
right thumb Bennett's fracture.  

VA outpatient treatment records from April 2000 and May 2000 
showed continued symptomatology, with a diagnosis of 
degenerative joint disease.  In May 2003, the Veteran 
underwent multiple right hand surgeries, to include right 
carpal tunnel release, right carpal metacarpal fusion, and 
right index finger retinacular cyst removal.  

At the June 2005 joints examination, the Veteran reiterated 
the history of his 1984 right thumb fracture, and 
unsuccessful treatment; he reported continued pain and 
neuropathic symptoms since that time.  At the June 2005 
general medical examination, traumatic arthritis of the right 
thumb was diagnosed, status post carpo-metacarpal fusion, due 
to Bennett's fracture.  Later that month, a right wrist 
splint was prescribed.  

Treatment for the right hand disorder continued at VA 
facilities through January 2008.  At the August 2009 VA 
examination, physical examination showed no deformity or 
shortening of any digit, to include the right thumb.  The 
examiner noted that the Veteran's grip strength was reduced 
secondary to how gripping caused extreme pain in his right 
thumb, and that he was not able to oppose the thumb to the 
fifth digit.  Thumb and wrist motion were also reduced in 
multiple ranges.  The VA examiner diagnosed ankylosis of the 
right dominant thumb corresponding to several limitations in 
range of motion, status post open reduction internal fixation 
failed, now with surgical fusion.

As noted, a right hand disorder is currently diagnosed.  
Moreover, the probative and persuasive evidence of record 
relates the Veteran's right hand disorder to service.  
Specifically, the August 2009 VA examiner concluded that the 
Veteran's current right wrist and hand complaints were 
"without question" caused by the 1984 inservice injury 
which resulted in degenerative arthritis of the thumb.  

In providing a rationale, the examiner found that as a result 
of the arthritis noted in the April 1985 Medical Board 
report, which resulted from the 1984 injury, the Veteran 
later was forced to undergo operations which ultimately 
failed, leaving him with severe pain, and ultimately, an 
ankylosed joint.  No other opinions exist in the record to 
contradict the August 2009 VA examiner's opinion.  

Accordingly, as a current disorder is diagnosed, there is 
clear evidence of a right hand injury in service, and the 
current right hand disorder has been related by a medical 
professional to the inservice injury, the pertinent criteria 
are met.  Therefore, service connection for a right hand 
disorder is warranted.



Skin Disorder

The Veteran's service treatment records show that in April 
1985, he was treated for a rash on his proximal medial thigh 
in the groin area; he reported that he had intermittently 
experienced this rash for 3 years.  Tinea cruris was 
diagnosed.  However, a skin disorder was not found at the 
Veteran's May 1985 service separation examination, nor 
claimed on his May 1985 report of medical history.  

At the November 1993 VA hematology examination, the Veteran 
reported an intermittent skin disorder, manifested by papular 
itching rash over most his body, with an onset in 1982.  No 
diagnosis was given.  At a December 1999 VA outpatient visit, 
he reported a history of skin lesions all over his body since 
a 1982 episode where he encountered "poison sumac" during a 
military exercise.  At that time, allergic dermatitis was 
diagnosed.

In a January 2000 VA treatment record noting the same skin 
symptomatology, atopic dermatitis was diagnosed.  In May 
2005, the Veteran reported a history of whole-body rash that 
began during service in Vietnam and had continued recurrently 
since that time, worse in the summer.  Treatment for the 
dermatitis at VA facilities continued through January 2008.  

At the August 2009 VA examination, the Veteran reported 
initially developing dermatitis during a training exercise in 
service.  Physical examination showed dermatitis on most 
areas of the body.  The diagnosis was atopic eczema. 

As noted, a skin disorder is currently diagnosed, and the 
probative and persuasive evidence of record also relates that 
disorder to service.  Specifically, based on the Veteran's 
report, the August 2009 examiner felt that the Veteran's 
atopic eczema had first occurred as a hypersensitivity 
reaction to environmental allergens in boot camp, and that 
there was greater than a 50 percent probability that the 
condition was related to service, because the Veteran had 
continuous skin problems since that time.  Both of these 
opinions relate the Veteran's skin disorder to service, and 
there are no opinions of record which contradict them.  

Moreover, the Court of Appeals for Veterans Claims has held 
that lay testimony is competent regarding features or 
symptoms of injury or disease when the features or symptoms 
are within the personal knowledge and observations of the 
witness.  See Davidson v. Shinseki, 581 F.3d at 1315-16; see 
also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

Indeed, the Veteran has provided lay evidence that the rash 
he had in service is the same rash he has had since service 
separation, and has today; such lay evidence cannot be 
discarded merely because it is unaccompanied by 
contemporaneous medical evidence.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  

Accordingly, with evidence of skin symptomatology in service, 
a currently diagnosed skin disorder, and multiple nexus 
opinions of record relating the Veteran's current skin 
disorder to his military service, service connection for a 
skin disorder is warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and need not be further considered.  


ORDER

Service connection for a right hand disorder is granted.

Service connection for a skin disorder is granted.


REMAND

In pertinent part, the November 2007 Remand in this case 
indicated that the Veteran's claim for a temporary total 
rating should be remanded for due process reasons, noting 
specifically that "in December 2005, the [V]eteran submitted 
correspondence which can be construed as a timely Notice of 
Disagreement with a November 2005 rating decision which 
denied a temporary total rating."  

Accordingly, the Board directed that the RO should issue a 
statement of the case with respect to this issue, and notify 
the Veteran that he must file a timely VA Form 9, Appeal to 
the Board of Veterans' Appeals (VA Form 9), in order for the 
issue to be considered on appeal by the Board.  

However, the RO did not issue a statement of the case.  A 
supplemental statement of the case was issued in October 
2009, but most importantly, it did not notify the Veteran 
that he needed to submit a timely VA Form-9 in order to 
perfect his appeal.  Therefore, the Board finds that the 
directives of the November 2007 Remand, with respect to the 
claim for a temporary total rating, must again be remanded 
for due process considerations.

Accordingly, the issue of entitlement to a temporary total 
evaluation is remanded for the following action:

Issue a statement of the case, and 
notify the Veteran of his appellate 
rights, with respect to the issue of 
entitlement to a temporary total 
rating.  38 C.F.R. § 19.26 (2009).  

In the notice and statement of the 
case, remind the Veteran that to vest 
the Board with jurisdiction over this 
issue, a timely substantive appeal to 
the November 2005 rating decision 
denying this claim must be filed.  38 
C.F.R. § 20.202 (2009).  

If the Veteran perfects an appeal as to 
this issue, return the case to the 
Board for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


